Citation Nr: 1534720	
Decision Date: 08/14/15    Archive Date: 08/20/15

DOCKET NO.  05-35 843	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for gastroesophageal reflux disease (GERD) (claimed as stomach problems).

2.  Entitlement to an initial rating in excess of 10 percent for GERD.

3.  Entitlement to an earlier effective date for the award of service connection for GERD.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

James R. Springer, Associate Counsel

INTRODUCTION

The Veteran served on active duty in the United States Army from May 1971 to December 1972.

These matters come before the Board of Veterans' Appeals (Board) on appeal from two rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  In January 2005, the RO denied service connection for GERD.  The record indicates that the Veteran filed a timely NOD as to that issue; see Notification Letter, September 2005, and in September 2005, a statement of the case (SOC) was issued.  The Veteran filed a timely substantive appeal (VA Form 9) as to that issue in September 2005.

In May 2013, the RO issued a rating decision in which it granted the Veteran's claim for service connection for GERD, and assigned a 10 percent rating, effective September 3, 2010.  Thereafter, the Veteran filed a NOD in September 2013 with respect to the assigned evaluation, and a NOD in October 2013 with respect to the assigned date; however, as will be discussed further below, a SOC has not been provided as to those issues.  See Manlincon v. West, 12 Vet. App. 238 (1999).

In his September 2005 substantive appeal, the Veteran requested a Central Office hearing before a Veterans Law Judge in Washington, D.C.  A hearing was scheduled for June 2, 2015.  However, prior to the hearing, in a May 2015 statement, the Veteran indicated that he no longer desired a hearing.  See 38 C.F.R. § 20.704(d) (2014).

This appeal was processed using the Virtual VA and Veteran Benefits Management System (VBMS) paperless claims processing systems.

The issues of entitlement to an initial rating in excess of 10 percent for GERD and entitlement to an earlier effective date for the award of service connection for GERD are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDINGS OF FACT

A May 2013 rating decision, of which the Veteran was notified in June 2013, granted the Veteran's claim for service connection for GERD and fully resolved the issue of entitlement to service connection for GERD.


CONCLUSION OF LAW

Because the May 2013 award of service connection for GERD represents a grant of the benefit sought on appeal with respect to such claim, there remains no case or controversy over this issue affecting benefits by VA over which the Board may exercise jurisdiction.  38 U.S.C.A. §§ 511, 7104 (West 2014); 38 C.F.R. §§  19.4, 19.5, 20.101, 20.202 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Secretary shall decide all questions of law and fact necessary to a decision by the Secretary under a law that affects the provision of benefits by the Secretary to veterans or dependents or survivors of veterans.  38 U.S.C.A. § 511(a); 38 C.F.R. § 20.101(a).

One of the principal functions of the Board is to make determinations of appellate jurisdiction.  38 C.F.R. § 19.4.  The Board may address questions pertaining to its jurisdictional authority to review a particular case or issue.  38 C.F.R. § 20.101(d).

Although the Veteran perfected an appeal to the Board with respect to the denial of service connection for GERD, arising from a March 2005 rating decision, and the appeal was certified to the Board in October 2007, a subsequent rating decision, dated in May 2013, granted the Veteran's claim for service connection for GERD.

Under these circumstances, the Board finds that service connection for GERD, which was formerly in appellate status prior to June 2013, 38 C.F.R. § 20.202, has been granted by the decision of the AOJ, fully resolving the Veteran's appeal as to such claim.  Hence, there is no longer any case or controversy pending before the Board as contemplated by 38 U.S.C.A. §§ 7104, 7105 and 38 C.F.R. § 19.4.  In the absence of any justiciable question, the appeal relating to the service connection claim for GERD must be dismissed.


ORDER

The appeal as to the claim of entitlement to service connection for GERD is dismissed.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a completed record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

With regard to the issues of entitlement to an initial rating in excess of 10 percent for GERD and entitlement to an earlier effective date for the award of service connection for GERD, following a May 2013 rating decision which granted service connection for GERD, in September and October 2013, the Veteran submitted a timely notice of disagreement with respect to those claims.  However, a statement of the case has not been issued yet.  

When there has been an initial AOJ adjudication of a claim and a notice of disagreement as to its denial, the claimant is entitled to a statement of the case.  See 38 C.F.R. § 19.26 (2014).  Thus, a remand for the issuance of a statement of the case on these issues is necessary.  Manlincon, supra.  However, these issues will be returned to the Board after the issuance of the statement of the case only if perfected by the filing of a timely substantive appeal.  See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997).

Accordingly, the case is REMANDED for the following action:

Send the Veteran a statement of the case concerning his claims for an initial rating in excess of 10 percent for GERD and an earlier effective date for the award of service connection for GERD initial.

Advise the Veteran that he still needs to file a timely substantive appeal, such as a VA Form 9 or equivalent statement, in response to the SOC to "perfect" an appeal to the Board concerning this additional claim.  He also must be advised of the time period he has to perfect this appeal.  If, and only if, he submits a timely substantive appeal in response to the SOC, thereby perfecting his appeal of this additional claim, should it be returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


